DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the claims and remarks filed on 02/18/2021.  
Claims 1-6 were canceled.
Claims 7-18 are new.
Claims 7-18 are pending.

Response to Arguments
In light of applicant amended claims the 35 U.S.C. 112(f) interpretation has been withdrawn.
With respect to the 35 USC § 102 rejection; applicant's amendment necessitated new ground(s) of rejection and therefore the arguments are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8, 11-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20020198977 A1) hereinafter referred to as Cho, and further in view of Huber et al. (US 20090299788 A1) hereinafter referred to as Huber.

With respect to claim 7, Cho discloses: A method comprising: receiving, by a communication control apparatus, first identification information of a terminal; (Applicant’s “background of the invention” section tackles devices switching between home and public wireless LANs. In light of that, Cho paragraph [0110] discloses location of a PDA 10, wherein the location is mapped to the first identification information).
authenticating, by the communication control apparatus, the terminal via a first authentication mode using the first identification information to permit the terminal to communicate with a network via a first communication mode; (Cho [0092-0093] discloses “authentication by the location register 80 and registers its location into the location register 80 through the outdoor wireless LAN network”. That location is mapped to first identification wherein the first mode of authentication is 
upon authentication of the terminal via the first authentication mode, causing, by the communication control apparatus, the terminal to communicate with the network via the first communication mode; (Cho [0092 and 112] Figs. 4 and 5 which illustrates PDA first location authentication as part of steps S21 and S32 to “make wireless internet call through outdoor wireless internet network”).
storing within a database, by the communication control apparatus, the first identification information by which the terminal was authenticated using the first authentication mode and permitted to communicate with the network via the first communication mode; (Cho [0093] discloses “location register 80 and registers its location” illustrated in Figs. 4 and 5 which shows that the location is registered after being authenticated to identify the PSA’s location and would be permitted to communicate in outdoor communication mode. For the sake of the claim flow the first communication is mapped to outdoors. “Location is registered”, is interpreted as stored in a database in light of Cho [0021] that recites “going through authentication of an outdoor location of the data communication terminal by the location register and storing the outdoor location into the location register”).
receiving, by the communication control apparatus, second identification of a terminal; (Cho [0094-0095] disclose receiving second PDA indoors location mapped to the second identification of a terminal).
authenticating, by the communication control apparatus, the terminal via a second authentication mode using the second identification information to permit the terminal to communicate with the network via a second communication mode; (Cho [0095] and Figs. 4 step S23 disclose “the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register” therefore mapped as a second authentication mode is done 
upon authentication of the terminal via the second authentication mode, causing, by the communication control apparatus, the terminal to communicate with the network via the second communication mode instead of the first communication mode, such that communication of the terminal with the network is switched from the first communication mode to the second communication mode; (Cho [0097] discloses “the PDA 10 switches its own mode from the outdoor data communication mode to the Bluetooth mode (step S24)”. Additionally Cho [0100] discloses “Then, the indoor gateway 100 transmits the internet incoming service information to the PDA 10 through the Bluetooth modules C, A, so that the user can continuously use the internet service with the PDA 10 (step S27)”).
storing within the database, by the communication control apparatus, the second identification information by which the terminal was authenticated using the second authentication mode and permitted to communicate with the network via the second authentication mode; (Cho Fig. 4 step S23 discloses “register location change” which is mapped according to the same logic as stated above).
associating with the database, by the communication control apparatus, the second identification information with the first identification information; (Cho [0095] discloses “it is determined that the received ID information is identical to the stored ID information, the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register through the outdoor or indoor wireless LAN network in accordance with the mobile IP message” which means that the association between the indoors/outdoors modes of communication is associated because they have the same IP).
 and responsive to association of the second identification information with the first identification information, decreasing, by the communication control apparatus, a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode.
However, Huber in an analogous art discloses: and responsive to association of the second identification information with the first identification information, decreasing, by the communication control apparatus, a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode. (Huber teaches [0007] “routing platform can effect soft handover of call sessions amongst two femto APs in the set of femto APs”. Additionally, Huber [0061] discloses “routing platforms 282.sub.1-282.sub.N can perform an analysis to determine information associated with routing of the received data (e.g. source address, destination address, etc.).” Moreover, Huber [0065] discloses “the carrier-frequency map can enable load balancing of traffic within the enterprise femto network 100 through dynamic allocation of bandwidth to specific femto APs functionally connected to the routing platform” wherein [0162] discloses the handover involves “outdoor-to -indoor navigation”. Therefore, a call handover from outdoors to indoors wherein a device with associated source address and destination address involves load balancing, which implicitly would reduce load from the first communication mode).

With respect to claim 8, Cho in view of Huber disclose: The method of claim 7, wherein the first communication mode is a public wireless LAN and the second communication mode is a home wireless LAN. (Cho [0031] discloses “when the user is located outdoors, an ordinary outdoor wireless internet network is used” and “when a user is located indoors, an indoor wireless connection module 

With respect to claim 11, Cho discloses: A communication control apparatus comprising: a database; a processor; and a memory storing instructions executable by the processor (Cho illustrated Figs. 1-2) to: receive first identification information of a terminal; (Applicant’s “background of the invention” section tackles devices switching between home and public wireless LANs. In light of that, Cho paragraph [0110] discloses location of a PDA 10, wherein the location is mapped to the first identification information).
authenticate the terminal via a first authentication mode using the first identification information to permit the terminal to communicate with a network via a first communication mode; (Cho [0092-0093] discloses “authentication by the location register 80 and registers its location into the location register 80 through the outdoor wireless LAN network”. That location is mapped to first identification wherein the first mode of authentication is authenticating that first location and the first communication mode is the outdoors communication mode).
upon authentication of the terminal via the first authentication mode, cause the terminal to communicate with the network via the first communication mode; (Cho [0092 and 112] Figs. 4 and 5 which illustrates PDA first location authentication as part of steps S21 and S32 to “make wireless internet call through outdoor wireless internet network”).
store within the database the first identification information by which the terminal was authenticated using the first authentication mode and permitted to communicate with the network via the first communication mode; (Cho [0093] discloses “location register 80 and registers its location” illustrated in Figs. 4 and 5 which shows that the location is registered after being authenticated to identify the PSA’s location and would be permitted to communicate in outdoor communication mode. 
receive second identification of a terminal; (Cho [0094-0095] disclose receiving second PDA indoors location mapped to the second identification of a terminal).
authenticate the terminal via a second authentication mode using the second identification information to permit the terminal to communicate with the network via a second communication mode; (Cho [0095] and Figs. 4 step S23 disclose “the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register” therefore mapped as a second authentication mode is done using  a second identification which is the indoors location in order to communicate indoors, as the second communication mode).
upon authentication of the terminal via the second authentication mode, cause the terminal to communicate with the network via the second communication mode instead of the first communication mode, such that communication of the terminal with the network is switched from the first communication mode to the second communication mode; (Cho [0097] discloses “the PDA 10 switches its own mode from the outdoor data communication mode to the Bluetooth mode (step S24)”. Additionally Cho [0100] discloses “Then, the indoor gateway 100 transmits the internet incoming service information to the PDA 10 through the Bluetooth modules C, A, so that the user can continuously use the internet service with the PDA 10 (step S27)”).
store within the second identification information by which the terminal was authenticated using the second authentication mode and permitted to communicate with the network via the second authentication mode; (Cho Fig. 4 step S23 discloses “register location change” which is mapped according to the same logic as stated above).
associate the second identification information with the first identification information; (Cho [0095] discloses “it is determined that the received ID information is identical to the stored ID information, the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register through the outdoor or indoor wireless LAN network in accordance with the mobile IP message” which means that the association between the indoors/outdoors modes of communication is associated because they have the same IP).
Cho does not explicitly disclose: and responsive to association of the second identification information with the first identification information, decrease a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode.
However, Huber in an analogous art discloses: and responsive to association of the second identification information with the first identification information, decrease a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode. (Huber teaches [0007] “routing platform can effect soft handover of call sessions amongst two femto APs in the set of femto APs”. Additionally, Huber [0061] discloses “routing platforms 282.sub.1-282.sub.N can perform an analysis to determine information associated with routing of the received data (e.g. source address, destination address, etc.).” Moreover, Huber [0065] discloses “the carrier-frequency map can enable load balancing of traffic within the enterprise femto network 100 through dynamic allocation of bandwidth to specific femto APs functionally connected to the routing platform” wherein [0162] discloses the handover involves “outdoor-to -indoor navigation”. Therefore, a call handover from outdoors to indoors wherein a device with associated source address and destination address involves load balancing, which implicitly would reduce load from the first communication mode).

With respect to claim 12, Cho in view of Huber disclose: The communication control apparatus of claim 11, wherein the first communication mode is a public wireless LAN and the second communication mode is a home wireless LAN. (Cho [0031] discloses “when the user is located outdoors, an ordinary outdoor wireless internet network is used” and “when a user is located indoors, an indoor wireless connection module and an indoor gateway (a gateway such as a home gateway”. Wherein the outdoor and indoor networks are “wireless LAN network” as disclosed by Cho [0044, and 0077]).

With respect to claim 15, Cho discloses: A non-transitory computer-readable data storage medium storing instructions executable by a communication control apparatus to perform processing comprising: receiving first identification information of a terminal; (Applicant’s “background of the invention” section tackles devices switching between home and public wireless LANs. In light of that, Cho paragraph [0110] discloses location of a PDA 10, wherein the location is mapped to the first identification information).
authenticating the terminal via a first authentication mode using the first identification information to permit the terminal to communicate with a network via a first communication mode; (Cho [0092-0093] discloses “authentication by the location register 80 and registers its location into the location register 80 through the outdoor wireless LAN network”. That location is mapped to first identification wherein the first mode of authentication is authenticating that first location and the first communication mode is the outdoors communication mode).
upon authentication of the terminal via the first authentication mode, causing the terminal to communicate with the network via the first communication mode; (Cho [0092 and 112] Figs. 4 and 5 
storing within a database the first identification information by which the terminal was authenticated using the first authentication mode and permitted to communicate with the network via the first communication mode; (Cho [0093] discloses “location register 80 and registers its location” illustrated in Figs. 4 and 5 which shows that the location is registered after being authenticated to identify the PSA’s location and would be permitted to communicate in outdoor communication mode. For the sake of the claim flow the first communication is mapped to outdoors. “Location is registered”, is interpreted as stored in a database in light of Cho [0021] that recites “going through authentication of an outdoor location of the data communication terminal by the location register and storing the outdoor location into the location register”).
receiving second identification of a terminal; (Cho [0094-0095] disclose receiving second PDA indoors location mapped to the second identification of a terminal).
authenticating the terminal via a second authentication mode using the second identification information to permit the terminal to communicate with the network via a second communication mode; (Cho [0095] and Figs. 4 step S23 disclose “the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register” therefore mapped as a second authentication mode is done using  a second identification which is the indoors location in order to communicate indoors, as the second communication mode).
upon authentication of the terminal via the second authentication mode, causing the terminal to communicate with the network via the second communication mode instead of the first communication mode, such that communication of the terminal with the network is switched from the first communication mode to the second communication mode; (Cho [0097] discloses “the PDA 10 switches its own mode from the outdoor data communication mode to the Bluetooth mode (step S24)”. 
storing within the database the second identification information by which the terminal was authenticated using the second authentication mode and permitted to communicate with the network via the second authentication mode; (Cho Fig. 4 step S23 discloses “register location change” which is mapped according to the same logic as stated above).
associating with the database the second identification information with the first identification information; (Cho [0095] discloses “it is determined that the received ID information is identical to the stored ID information, the location of the PDA 10 is registered into the location register 80 after going through the authentication by the location register through the outdoor or indoor wireless LAN network in accordance with the mobile IP message” which means that the association between the indoors/outdoors modes of communication is associated because they have the same IP).
Cho does not explicitly disclose: and responsive to association of the second identification information with the first identification information, decreasing a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode.
However, Huber in an analogous art discloses: and responsive to association of the second identification information with the first identification information, decreasing a communication load on the network via the first communication mode as a result of switching the communication of the terminal with the network from the first communication mode to the second communication mode. (Huber teaches [0007] “routing platform can effect soft handover of call sessions amongst two femto APs in the set of femto APs”. Additionally, Huber [0061] discloses “routing platforms 282.sub.1-282.sub.N can perform an analysis to determine information associated with routing of the received 

With respect to claim 16, Cho in view of Huber disclose: The non-transitory computer-readable data storage medium of claim 15, wherein the first communication mode is a public wireless LAN and the second communication mode is a home wireless LAN. (Cho [0031] discloses “when the user is located outdoors, an ordinary outdoor wireless internet network is used” and “when a user is located indoors, an indoor wireless connection module and an indoor gateway (a gateway such as a home gateway”. Wherein the outdoor and indoor networks are “wireless LAN network” as disclosed by Cho [0044, and 0077]).

Claims 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Huber as applied to claim 7-8, 11-12, and 15-16 above, and further in view of Miyabayashi et al. (US 20090227282 A1) hereinafter referred to as Miyabayashi.

With respect to claim 9, Cho in view of Huber disclose: The method of claim 7, 
Cho does not explicitly disclose the rest of this claim.
However, Miyabayashi in an analogous art discloses: wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode. (Miyabayashi [0281] discloses “communication function applies to 802.11 devices for home, small office, and so on” therefore for indoors like home communication mode is based on 802.11 devices and therefore implicitly is 802.1X authentication. Furthermore, Miyabayashi [0311] discloses different communication mode wherein “WPS network encrypts data to authenticate each device.” And using a “pre-shared key ( PSK)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode as disclosed by Miyabayashi because use of a random PSK enhances security by eliminating use of pass phrases that could be predictable, see Miyabayashi [0311].

With respect to claim 13, Cho in view of Huber disclose: The communication control apparatus of claim 11,
Cho does not explicitly disclose the rest of this claim.
However, Miyabayashi in an analogous art discloses: wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode. (Miyabayashi [0281] discloses “communication function applies to 802.11 devices for home, small office, and so on” therefore for indoors like home communication mode is based on 802.11 devices and therefore implicitly is 802.1X authentication. Furthermore, Miyabayashi [0311] discloses different communication mode wherein “WPS network encrypts data to authenticate each device.” And using a “pre-shared key ( PSK)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode as 

With respect to claim 17, Cho in view of Huber disclose: The non-transitory computer-readable data storage medium of claim 15, 
Cho does not explicitly disclose the rest of this claim.
However, Miyabayashi in an analogous art discloses: wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode. (Miyabayashi [0281] discloses “communication function applies to 802.11 devices for home, small office, and so on” therefore for indoors like home communication mode is based on 802.11 devices and therefore implicitly is 802.1X authentication. Furthermore, Miyabayashi [0311] discloses different communication mode wherein “WPS network encrypts data to authenticate each device.” And using a “pre-shared key ( PSK)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho wherein the first authentication mode is an IEEE802.1X authentication mode and the second authentication mode is a PSK authentication mode as disclosed by Miyabayashi because use of a random PSK enhances security by eliminating use of pass phrases that could be predictable, see Miyabayashi [0311].

Claims 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Huber as applied to claim 7-8, 11-12, and 15-16 above, and further in view of Heit et al. (US 20120302203 A1) hereinafter referred to as Heit.

With respect to claim 10, Cho in view of Huber disclose: The method of claim 7, further comprising: 
Cho does not explicitly disclose the “statistical information”.
However, Heit in an analogous art discloses: monitoring, by the communication control apparatus, communication of the terminal with the network via the first communication mode; (Heit [0058] discloses “dual mode devices such as mobile device 114 from FIG. 1 provide the option of showing the number of minutes of voice over a WiFi versus a circuit switched call.” Wherein the Wi-Fi would be mapped to the first communication mode and the number of minutes mapped to the statistics).
and responsive to causing the terminal to communicate with the network via the second communication mode instead of the first communication mode, sending statistical information regarding the monitored communication of the terminal with the network via the first communication mode to a server. (Heit [0058] discloses “Further information can be provided about calls dropped from WiFi and reconnected on circuit switched networks”. Heit [0060] discloses “the above therefore allows for the collection of statistics for different types of access technologies and can consolidate call history. Thus, whether the mobile uses VoIP over a Wi-Fi network or a circuit switched call through a cellular network, the statistics can be corrected and consolidated” wherein the statistics were sent to the server as disclosed in the Abstract “the call statistics server adapted to receive call statistics information from one or more mobile devices or adapted to gather call statistics information directly through monitoring call setup”. The examiner interprets the cited paragraphs in light of applicant specifications paragraph [0042]. The cited paragraphs above from Heit disclose the same that if a WIFI communication is dropped and reconnected to a second network then the statistical information pertaining to the WIFI communication is collected from the first communication and sent to a server to collect statistical information pertaining to the same user/device).


With respect to claim 14, Cho in view of Huber disclose: The communication control apparatus of claim 11, 
Cho does not explicitly disclose the “statistical information”.
However, Heit in an analogous art discloses: wherein the instructions are executable by the processor to further: monitor communication of the terminal with the network via the first communication mode; (Heit [0058] discloses “dual mode devices such as mobile device 114 from FIG. 1 provide the option of showing the number of minutes of voice over a WiFi versus a circuit switched call.” Wherein the Wi-Fi would be mapped to the first communication mode and the number of minutes mapped to the statistics).
and responsive to causing the terminal to communicate with the network via the second communication mode instead of the first communication mode, send statistical information regarding the monitored communication of the terminal with the network via the first communication mode to a server. (Heit [0058] discloses “Further information can be provided about calls dropped from WiFi and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with monitoring, by the communication control apparatus, communication of the terminal with the network via the first communication mode; and responsive to causing the terminal to communicate with the network via the second communication mode instead of the first communication mode, sending statistical information regarding the monitored communication of the terminal with the network via the first communication mode to a server as disclosed by Heit, which allows for the collection of statistics for different types of access technologies and can consolidate call history. Thus, whether the mobile uses VoIP over a Wi-Fi network or a circuit switched call through a cellular network, the statistics can be corrected and consolidated, see Heit [0060].

With respect to claim 18, Cho in view of Huber disclose: The non-transitory computer-readable data storage medium of claim 15, 
 “statistical information”.
However, Heit in an analogous art discloses: wherein the processing further comprises: monitoring communication of the terminal with the network via the first communication mode; (Heit [0058] discloses “dual mode devices such as mobile device 114 from FIG. 1 provide the option of showing the number of minutes of voice over a WiFi versus a circuit switched call.” Wherein the wifi would be mapped to the first communication mode and the number of minutes mapped to the statistics).
and responsive to causing the terminal to communicate with the network via the second communication mode instead of the first communication mode, sending statistical information the monitored communication of the terminal with the network via the first communication mode to a server. (Heit [0058] discloses “Further information can be provided about calls dropped from WiFi and reconnected on circuit switched networks”. Heit [0060] discloses “the above therefore allows for the collection of statistics for different types of access technologies and can consolidate call history. Thus, whether the mobile uses VoIP over a Wi-Fi network or a circuit switched call through a cellular network, the statistics can be corrected and consolidated” wherein the statistics were sent to the server as disclosed in the Abstract “the call statistics server adapted to receive call statistics information from one or more mobile devices or adapted to gather call statistics information directly through monitoring call setup”. The examiner interprets the cited paragraphs in light of applicant specifications paragraph [0042]. The cited paragraphs above from Heit disclose the same that if a WIFI communication is dropped and reconnected to a second network then the statistical information pertaining to the WIFI communication is collected from the first communication and sent to a server to collect statistical information pertaining to the same user/device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with monitoring, by the communication control .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491